IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,514-02




IN RE RAY FREEMAN MCCHRISTIAN, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 08CR3563 & 08CR3564 IN THE 56TH DISTRICT COURT
FROM GALVESTON COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed applications for writs of
habeas corpus in the 56th District Court of Galveston County challenging cause numbers 08CR3563
and 08CR3564 on February 25, 2013. The trial court entered an order designating issues in both
causes on February 28, 2013.  These applications have not yet been forwarded to this Court.            Respondent, the Judge of the 56th District Court of Galveston County, shall file a response
with this Court by having the District Clerk submit the records on such habeas corpus applications. 
In the alternative, Respondent may resolve the issues set out in the order designating issues and then
have the District Clerk submit the records on such applications.  In either case, Respondent’s answer
shall be submitted within 30 days of the date of this order.  This application for leave to file a writ
of mandamus will be held in abeyance until Respondent has submitted a response.
 
Filed: January 15, 2014
Do not publish